Citation Nr: 0201118	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  99-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976, and from May 1978 to June 1984.

The North Little Rock, Arkansas, Department of Veterans 
Affairs (VA), Regional Office (RO) previously denied 
entitlement to service connection for multiple sclerosis and 
depression, to include as secondary to multiple sclerosis in 
a December 1994 rating decision.  The veteran did not 
initiate an appeal, and the decision became final.

The veteran presented testimony at a pre-determination 
hearing held by Members of the North Little Rock Rating Board 
in January 1998.  A copy of the transcript of that hearing 
has been associated with the veteran's claims folder.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the Rating Board's August 1999 decision which, in 
pertinent part, denied the veteran's application to reopen 
claims for service connection for multiple sclerosis and 
depression.  Claims of entitlement to service connection for 
PTSD and a total rating based on individual unemployability 
due to service-connected disabilities (TDIU) were also 
denied.  It is noted that the veteran's PTSD claim was 
appropriately developed as a new issue insofar as it was not 
in contention at the time of prior final 1994 rating decision 
that denied service connection for depression.  See Samuels 
v. West, 11 Vet. App. 433, 436 (1998) (citing Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996)).

In October 2000, the veteran withdrew his request for a 
videoconference hearing before a Member of the Board.  VA 
revoked the veteran's former attorney's right to represent 
claimants before VA in October 2001.  The veteran was 
notified of this and of his right to obtain other 
representation by letter dated that same month.  The veteran 
did not respond and the veteran is representing himself in 
the current appeal.  

The veteran's PTSD and TDIU claims are the subject of the 
'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims on appeal have been obtained by the agency of 
original jurisdiction.

2.  The VARO denied the veteran's claims of entitlement to 
service connection for multiple sclerosis and depression in a 
December 1994 rating decision; neither disability was shown 
in service or became manifest to a compensable degree within 
the applicable presumptive period thereafter.  The veteran 
did not appeal within one year of being notified.

3.  The veteran filed an application to reopen his claims in 
October 1997; he has not submitted evidence in support of his 
application to reopen his claims of service connection for 
multiple sclerosis or depression which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of that claim.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision, which denied 
entitlement to service connection for multiple sclerosis and 
depression, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1993 & 2001).

2.  The veteran has not submitted new and material evidence 
since the final December 1994 rating decision denying service 
connection for multiple sclerosis and depression, and thus 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
have also been made in light of VCAA with respect to all 
claims for VA benefits, to include new and material evidence 
claims.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
changes pertaining to new and material evidence claims are 
only applicable to claims filed on or after the effective 
date of the regulatory change, August 29, 2001.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  Duty to Assist 
Regulations for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As a preliminary matter, it is 
noted that the recent regulatory changes merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  In addition, the veteran was specifically 
informed of the information and evidence necessary to 
complete his application to reopen by letter from the RO 
issued in December 1997.  As more fully detailed below, there 
is no indication in the record that there is any additional 
pertinent evidence that has not been associated with the 
claims file.  Thus, the Board finds that the veteran will not 
be prejudiced by the Board's appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the CAVC or Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and multiple sclerosis becomes manifest to 
a degree of 10 percent within seven years or a psychosis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of the disease during the period 
of service.  This presumption may be rebutted by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112(a)(4), 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2001).

Having reviewed the evidence of record, the Board finds that 
new and material evidence to reopen the veteran's multiple 
sclerosis and depression claims has not been submitted.  As 
alluded to above, the VARO previously denied to service 
connection for multiple sclerosis and depression.  It was 
noted that the veteran's service medical records were 
negative for complaints of or treatment for multiple 
sclerosis or depression.  VA medical records showed that the 
veteran was hospitalized for probable multiple sclerosis in 
July 1992, some eight years following final discharge from 
military service.  With regard to this, the RO noted that law 
provides for a presumptive period of seven years for multiple 
sclerosis; therefore, the disability was not shown to be 
manifest to a compensable degree within presumptive period.  
Although the record also showed treatment on occasion for 
depression secondary to multiple sclerosis, it was noted that 
secondary service connection could not be established as the 
underlying condition was not service-connected.  The veteran 
was informed of these adverse determinations, as well as his 
procedural and appellate rights, by VA letter dated December 
9, 1994.  He did not initiate an appeal, and the decision 
became final.

In conjunction with the present application to reopen, the 
veteran has submitted no clinical evidence establishing that 
multiple sclerosis and/or depression were incurred in or 
aggravated by military service, or that such disorder became 
manifest to a compensable degree within their respective 
presumptive periods.  Although a June 1997 VA neurological 
examiner confirmed the presence of multiple sclerosis, the 
doctor noted that, by history, the veteran's symptoms started 
in 1992.  Indeed, many post-service medical providers have 
indicated treatment for multiple sclerosis with secondary 
depression since 1992; however, none of the treatment records 
in question pertain to or provide any probative medical nexus 
opinion with regard to the underlying issue of incurrence of 
either disorder during military service or within their 
respective presumptive periods.  During his January 1998 pre-
determination hearing, the veteran conceded that multiple 
sclerosis was not diagnosed until 1992 and that he did not 
seek professional medical help for multiple sclerosis prior 
to that time.  See Personal Hearing Tr. at 21-22.

In addition, the Board has considered the contentions of the 
veteran, inasmuch as the veteran is offering his own medical 
opinion and diagnoses, and notes that the record does not 
indicate that the veteran has any medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993).

In view of the foregoing, the Board finds that further 
development of these claims would be futile insofar as the 
veteran has failed to submit probative evidence with respect 
to his application to reopen in spite of being told of the 
necessity to do so. See Franzen v. Brown, 9 Vet. App. 235, 
238 (1996) (the Board is not required to remand an appeal for 
further evidentiary development ". . . in circumstances where 
the performance of that duty would be a futile act").  It is 
now well-settled that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Gregory v. Brown, 8 Vet. App. 563, 571 (1996); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).

With regard to VCAA, the Board also finds that VA's duty to 
assist the veteran has been met.  The veteran's service 
medical records are of record and there is no indication that 
there are any additional such records available, but not of 
record.  Clinical records reflecting post service treatment 
for multiple sclerosis and depression have been associated 
with the record.  In addition, the veteran has identified no 
other pertinent medical records that VA might assist with 
obtaining.  Furthermore, additional VA examination(s) of the 
veteran's disability is not necessary for the adjudication of 
these claims, as the present nature and severity of the 
disabilities at issue are irrelevant for purposes of 
determining whether his claims should be reopened.  

Finally, in the RO's statement of the case and supplemental 
statement of the case, the veteran was provided notice of the 
pertinent laws and regulations determinative of his claims 
for service connection.  This indicated the evidence 
necessary to successfully prosecute the claims.  He was also 
given ample opportunity to present argument in support of the 
claims, including the opportunity to appear for a personal 
hearing.  In light of the above, he is not prejudiced by 
appellate review at this time.  See Bernard v. Brown, 4 Vet. 
App. 384  (1993).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claims of entitlement to service 
connection for multiple sclerosis and depression is denied.


REMAND

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development 
needs to be accomplished before the appellant's claim can be 
considered further.

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999).  As amended, 
section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed 
in-service stressor.  See also 38 U.S.C.A. § 1154(b) (West 
1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court.  In the case 
of Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  Thus, it will be 
incumbent upon the RO to utilize the revised version of 38 
C.F.R. § 3.304(f) upon further reconsideration of this issue.

In this case, the uncontroverted evidence shows that the 
veteran did not engage in combat with the enemy during either 
period of active duty service.  The veteran failed to respond 
to a June 1997 letter from the RO requesting that he provide 
specific details regarding his in-service stressors.  During 
his January 1998 
pre-determination hearing, however, the veteran testified 
that while in the Army in 1975 or 1976, he was looking out 
the window when someone threw a snowball at him.  He ducked, 
punched his head through the glass window, and almost lost 
his ear; he had to have 100+ stitches.  The veteran's service 
medical records show that he was treated for the claimed 
laceration injury of the right ear in January 1976.  Thus, 
there is competent evidence of his claimed in-service 
stressor.

Notwithstanding, a review of the record reveals that the 
veteran has never been afforded VA examination with respect 
to his claimed PTSD.  In view of the expanded duty to assist 
under the VCAA, a mental disorders examination of the veteran 
is required.

Additionally, VA has a duty to supplement the record by 
obtaining an opinion as to the effect that the veteran's 
service-connected disabilities have upon his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).  In this case, the record is devoid of 
any recent opinion as to the degree of industrial impairment 
caused by the veteran's service-connected disorders.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD and his service-
connected disorders, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.  The 
RO is again advised that efforts to 
obtain VA records should continue until 
they are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

2.  The RO should then arrange for the 
veteran to be accorded a VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the indicated stressor that has 
been determined to be established by the 
record and the examiner must be 
instructed that only that event may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  All necessary 
special studies or tests should be 
accomplished.  The examination report 
should reflect review of pertinent 
material in the claims folder.  
Therefore, the veteran's claims folder 
including a copy of this remand order, 
should be made available to the 
psychiatrist for review in conjunction 
with the examination.  The examiner 
should then integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  If the diagnosis of 
PTSD is deemed appropriate pursuant to 
DSM-IV, the examiner should comment upon 
the link between the current 
symptomatology and the veteran's claimed 
in-service stressor.  A complete 
rationale for any opinions expressed, 
positive or negative, must be provided.

3.  The RO must also schedule the veteran 
for VA orthopedic and dermatological 
examinations in order to assess the 
nature and extent of his service-
connected disorders.  The claims folder, 
including a copy of this remand order, 
should be made available for review by 
the examiner(s) in conjunction with the 
examination(s).  X-rays, laboratory 
tests, and/or other diagnostic studies 
should be performed as deemed appropriate 
by the specialists.

The orthopedic examination report must 
also include a thorough description of 
the veteran's bilateral foot and right 
thumb complaints, and to the extent 
possible, set forth those complaints 
which are due to his service-connected 
disorders of the feet and right thumb.

The dermatological examination report 
must identify whether the veteran's 
service-connected scar over the right ear 
is exceptionally repugnant or 
disfiguring, poorly nourished and/or 
ulcerated. Unretouched color photographs 
of the veteran's service-connected scar 
should be taken.

The examiner(s) must provide an opinion 
regarding the extent to which the 
disabilities they examine impair the 
veteran's ability to obtain employment.

4.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), as well as the recent 
regulatory changes made in light of the 
VCAA (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326), are fully 
complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's PTSD and TDIU 
claims.  If any of the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of the 
remaining claims on appeal.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



